SEERDEN, Justice,
concurring.
It appears that the rule stated in the above opinion is inconsistent with the modern trend and with the general purpose of the Texas Rules of Civil Procedure as reflected in Rule 1:
“The proper objective of rules of civil procedure is to obtain a just, fair, equitable and impartial adjudication of rights of litigants under established principles of substantive law. To the end that this objective may be attained with as great expedition and dispatch and at the least expense both to the litigants and to the state as may be practicable, these rules shall be given a liberal construction.”
While it is understandable that in cases where the jury is the arbiter of the facts, the court, in considering whether to direct a verdict in favor of a defendant, should view the evidence in the light most favorable to the plaintiff and should indulge every reasonable inference in plaintiff’s favor so as to allow the jury the widest discretion in resolving disputed issues, this is not necessarily true in a non-jury trial.
In a non-jury case, the judge occupies a dual role. He not only decides the law, but is the final arbiter of the facts. As stated by Justice Gonzalez in McDaniel v. Carruth, 687 S.W.2d 498 (Tex.App.—Corpus Christi 1982, no writ) at p. 504, “the judge occupied a dual position; he was the magistrate required to lay down the guiding principle of law and he was also the tribunal compelled to determine what the facts were. As such, the court occupied the same relation to the facts in the case as a jury would have if the case had been tried before a jury....” When the trial judge in a non-jury trial, after plaintiff has rested his case, has not been persuaded that plaintiff has met the burden of proving to him by a preponderance of what the judge believes to be credible evidence that plaintiff should prevail, why should the trial be prolonged? Plaintiff has had a full opportunity to be heard. Efficiency and proper administration militate in favor of the trial judge announcing his decision when plaintiff rests if the judge has not been persuaded.
Chief Justice Guittard stated as much in Guthrie v. Ray, 556 S.W.2d 589 (Tex.Civ.App.—Dallas 1977, no writ), when he said at p. 591:
“Perhaps a trial judge should have the power, when all of the plaintiff’s evidence has been presented, to find the facts against the plaintiff without hearing evidence from the defendant. Conceivably he may do so if the record is clear that his decision is made on that basis....”
*751Nevertheless, the rule stated in Chief Justice Nye’s opinion is the traditional common law rule. The only guideline set forth in the Texas Rules of Civil Procedure is Rule 262, which provides that the rules in jury trials shall govern non-jury trials in so far as applicable.
The present Federal Rule 41(b) provides that a defendant in a non-jury case may move for dismissal at the close of plaintiff's evidence on the ground that the plaintiff has shown no right to relief in law or in fact. The trial court may then weigh the facts and give judgment for defendant or it may wait and give judgment after the close of all the evidence. The trial court may render judgment for defendant at the close of plaintiffs evidence even though plaintiff has established a prima facie case. Ellis v. Carter, 328 F.2d 573 (9th Cir.1964); See, C. Wright & A. Miller, Federal Practice and Procedure § 2371 (1971); Annot., 55 A.L. R.3d 272 (1974).
Federal Rule 41(b) has been amended twice. Originally, it made no distinction between jury and non-jury cases. In 1948, a sentence was added providing that the court could determine the facts in a motion to dismiss in a non-jury case. In 1963, it was further amended so that such a motion to dismiss is now available only in non-jury cases. See, C. Wright & A. Miller, Federal Practice and Procedure § 2371 (1971).
The Texas case cited in Chief Justice Nye’s opinion makes no reference to any rule, nor does it give any satisfactory explanation as to why the rule announced therein should exist. TEX.R.CIV.P. 262 was adopted unchanged from former TEX. REV.CIV.STAT. art. 2176 (Repealed 1939). Nevertheless, the rule announced in Chief Justice Nye’s opinion is the traditional common law rule. See, Annot. 55 A.L.R.3d 272. While it appears that the vast majority of state jurisdictions have adopted some version of Federal Rule 41(b) and while it appears that the Federal Rule is more consistent with the purpose set out in TEX.R. CIV.P. 1, Texas still follows the common law rule. Therefore, I agree that the case should be reversed and remanded for a new trial, but I question the propriety of the rule requiring this result.